Citation Nr: 1201939	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-01 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1968 to July 1970.  The Veteran's decorations for his active service include a Combat Infantryman's Badge (CIB) and a Purple Heart Medal.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2011 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not shown in service, was not manifested to a compensable degree within one year of separation from active service, and is not otherwise related to exposure to acoustic trauma during active service.  

2.  Tinnitus was not manifest during the Veteran's active service and is not related to such service.  

CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service, and an organic disease of the nervous system may not be presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed a letter in March 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In a separate March 2006 letter, the Veteran was provided with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has asserted that he has bilateral hearing loss disability and tinnitus as a result of noise exposure sustained while serving in combat during active service.  

A review of the Veteran's DD Form 214 shows that he served in the Republic of Vietnam for nearly one year while he was in active service.  As noted above, he was awarded both a CIB and a Purple Heart Medal during his active service.  Therefore, the Board concedes that the Veteran sustained acoustic trauma during active service.  

A review of the STRs is negative for evidence of treatment for or a diagnosis of bilateral hearing loss disability or tinnitus while the Veteran was in active service.  In July 1970, the Veteran was afforded a separation examination.  At that time, the Veteran checked "no" on the health questionnaire to the question of whether he had experienced hearing loss during active service.  There is no other indication from the examination report that the Veteran reported experiencing hearing loss or tinnitus while in active service.  Additionally, the Veteran's ears and ear drums were noted to be clinically normal at the time of his separation from active service.  The Veteran was also afforded an audiogram at the time of his separation examination.  The audiogram results were as follows:

Hertz (Hz)
1000
2000
3000
4000
Right Ear
0 
0
N/A
0
Left Ear
0
0
N/A
0
 
The Board notes that there is no evidence that speech recognition scores were recorded at the time of the Veteran's separation audiogram.  Additionally, the audiogram results indicate that the Veteran's hearing sensitivity was well within normal limits at the time of his separation from active service.

A review of the post-service medical evidence shows that in January 2005, the Veteran was seen by a private physician for complaints of hearing loss.  At that time, the Veteran reported that he had experienced hearing loss for years and it was noted that the Veteran had a history of noise exposure.  However, the type of noise exposure reported by the Veteran was not recorded in the January 2005 treatment note.  Based on the examination of the Veteran and the audiogram results, the examiner diagnosed bilateral sensorineural hearing loss disability.  There is no indication from the treatment note that the Veteran's private physician attributed the diagnosed hearing loss to noise exposure during active service.  There is no mention in the treatment note that the Veteran reported symptoms consistent with tinnitus at that time.    

The Veteran has also been seen for treatment of his bilateral hearing loss disability at the VA Medical Center.  A review of those records shows that the Veteran has been issued hearing aids for treatment; however, there is no indication from the records that any of the Veteran's treatment providers have reported that the Veteran's bilateral hearing loss disability is related to noise exposure during active service.  

In July 2006, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported that he had experienced hearing loss for some time, but that it had become especially noticeable during the last 7-8 years.  The Veteran reported noise exposure during active service, in that he had served in combat.  The Veteran denied occupational noise exposure subsequent to service, reporting that his primary occupation had been repairing and calibrating scales.  He reported that he maintained both cows and pigs and that he did not use hearing protection around the pigs.  He also reported that his recreational noise exposure included gunfire while turkey hunting.  He reported that he did not use hearing protection while hunting because he would not be able to hear the turkeys.  He also reported that he rode ATVs and that he wore a hat with ear flaps, but otherwise, did not use hearing protection while riding.  The Veteran reported that he experienced constant ringing in his ears that he first noticed somewhere between 10 and 20 years ago.  He reported that the onset was not associated with any particular event.  Based on the history provided by the Veteran and the examination results, the examiner diagnosed bilateral hearing loss disability and tinnitus.  

The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss disability was attributable to noise exposure in active service.  In this regard, the examiner reported that the Veteran had excellent hearing sensitivity at the time of his separation from active service; that the Veteran did not become aware of his hearing loss until 30 years following his separation from active service and did not seek actual treatment for his hearing loss for several years after he first noticed a problem; and finally, that the Veteran also had civilian noise exposure subsequent to his separation from active service.

The examiner also opined that it was less likely as not that the Veteran's tinnitus was related to noise exposure during active service.  In this regard, the examiner reported that tinnitus which resulted from acoustic trauma, such as would occur in combat, was generally described as having an immediate onset and the events surrounding the onset were generally remembered very specifically.  She reported that the Veteran's vague description of the onset of his tinnitus was not consistent with tinnitus resulting from acoustic trauma.  Additionally, the examiner noted that even if the Veteran's tinnitus had its onset 20 years ago, as reported, that would still have been quite remote from his time in active service.  

In sum, the Board notes that there is no medical evidence indicating that the Veteran's bilateral hearing loss disability and tinnitus are a result of noise exposure during active service.  While the Board finds that the Veteran sincerely believes that his diagnosed bilateral hearing loss disability and tinnitus are a result of noise exposure sustained during active service, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, there is no indication that the Veteran was diagnosed with bilateral hearing loss disability within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for bilateral hearing loss disability and tinnitus is not warranted.  

(Continued on next page.)







ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

 

____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


